                    1
                    2
                    3
                    4
                    5
                    6
                    7                       UNITED STATES DISTRICT COURT
                    8                      EASTERN DISTRICT OF CALIFORNIA
                    9
                        CLIFFORD MILLER,                        Case No. 2:18-cv-02498-JAM-KJN
                  10
                                         Plaintiff,             ORDER GRANTING JOINT
                  11                                            STIPULATION TO EXTEND
                                   vs.                          DISCOVERY CUTOFF AND
                  12                                            DISCLOSURE OF EXPERT
                        BMW OF NORTH AMERICA, LLC, a            WITNESSES
                  13    Limited Liability Company; and DOES
                        1 through 10, inclusive,                Final Pre-Trial
                  14
                                         Defendant.             Conference:       February 28, 2020
                  15
                  16                                            Trial:            April 6, 2020
                  17                                            Judges:           Hon. John A Mendez
                  18                                                              and Magistrate Judge
                                                                                  Kendall J. Newman
                  19
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
  SAN FRANCISCO
                             [PROPOSED] ORDER GRANTING JOINT STIPULATION TO EXTEND DISCOVERY CUTOFF
                                               AND DISCLOSURE OF EXPERT WITNESSES
                    1         Plaintiff Clifford Miller (“Plaintiff”) and Defendant BMW of North America,
                    2   LLC (“BMW NA”), through their counsel, hereby stipulate and agree as follows:
                    3
                              1.     Plaintiff filed a Complaint (“Complaint”) in the matter captioned
                    4
                        Miller v. BMW of North America, LLC on August 6, 2018 in the Superior Court of
                    5
                        the State of California, County of Sacramento. The complaint was served upon
                    6
                        BMW NA on August 15, 2018. Thereafter, BMW NA removed the matter to
                    7
                        Federal Court on September 13, 2018.
                    8
                              2.     Per the January 1, 2019 Status Order (ECF No. 20 and hereinafter
                    9
                        “Status Order”), all discovery shall be completed by October 25, 2019.
                  10
                              3.     Per the Status Order, the parties shall make expert witness disclosures
                  11
                        under Fed. R. Civ. P. 26(a)(2) by August 23, 2019. Supplemental disclosure and
                  12
                        disclosure of any rebuttal experts under Fed. R. Civ. P. 26(a)(2)(c) shall be made by
                  13
                        September 6, 2019.
                  14
                              4.     The parties, through their respective counsel of record, have agreed to
                  15
                        extend the discovery cut-off and expert witness disclosures dates above to the
                  16
                        following:
                  17
                                    November 8, 2019 – Expert Witness Disclosures
                  18
                                    November 22, 2019 – Supplemental Disclosure and Rebuttal Experts
                  19
                                     Disclosure
                  20
                                    December 6, 2020 – Discovery Cut-off
                  21
                              IT IS SO ORDERED.
                  22
                  23
                        DATED: 8/5/2019
                  24
                                                              /s/ John A. Mendez__________________
                  25                                          THE HONORABLE JOHN A MENDEZ
                  26                                          U.S. DISTRICT COURT JUDGE

                  27
                  28
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
  SAN FRANCISCO
                             [PROPOSED] ORDER GRANTING JOINT STIPULATION TO EXTEND DISCOVERY CUTOFF
                                               AND DISCLOSURE OF EXPERT WITNESSES
